312 F.2d 747
Richard H. SHAFER and Mary Ann Shafer, Plaintiff-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 14942.
United States Court of Appeals Sixth Circuit.
January 11, 1963.

1
Appeal from the Southern District of Ohio, Eastern Division.


2
Archer E. Reilly, Jr., Columbus, Ohio, for appellants.


3
Giora Ben-Horin, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Dept. of Justice, Washington, D.C., Joseph P. Kinneary, U. S. Atty., Columbus, Ohio, on the brief), for appellee.


4
Before McALLISTER and WEICK, Circuit Judges, and BOYD, District Judge.

ORDER.

5
This cause came on to be heard upon briefs, oral arguments of counsel, and the full record in the case. On consideration whereof; IT IS ORDERED AND ADJUDGED that the judgment of the District Court for the Southern District of Ohio be and it is hereby affirmed for the reasons stated in its opinion, reported in 204 F.Supp. 473.1



Notes:


1
 See First Kentucky Company v. Gray, 309 F.2d 845 (C.A.6) November 21, 1962